EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claim 5 (submitted on April 19, 2021) depends upon itself, so it has been amended as follows:  
5.  The method according to claim [[5]] 4, wherein said surfactant blend comprises dicetyl phosphate, ceteth-10 phosphate and cetearyl alcohol.  
This Corrected Notice of Allowability does not reset the deadline for responding to the Notice of Allowance.  Payment of the Issue Fee is due by the date stated on the Notice of Allowance, i.e., October 18, 2021.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628